
	

114 HR 3639 IH: Veterans Access to Care Act
U.S. House of Representatives
2015-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3639
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2015
			Mr. Kind (for himself and Mr. Ribble) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend the Public Health Service Act to designate certain medical facilities of the Department of
			 Veterans Affairs as health professional shortage areas, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Veterans Access to Care Act. 2.Designation of medical facilities of the Department of Veterans Affairs as health professional shortage areas (a)PHSASection 332(a)(1) of the Public Health Service Act (42 U.S.C. 254e(a)(1)) is amended in the second sentence by inserting and medical facilities of the Department of Veterans Affairs (including State homes, as defined in section 101(19) of title 38, United States Code) after (42 U.S.C. 1395x(aa)),.
			(b)Concurrent benefits
 (1)Scholarship programSection 338A(b) of the Public Health Service Act (42 U.S.C. 254l(b)) is amended— (A)in paragraph (3), by striking and;
 (B)in paragraph (4), by striking the period and inserting ; and; and (C)by adding at the end the following new paragraph:
						
 (5)not be participating in the Department of Veterans Affairs Health Professionals Educational Assistance Program under chapter 76 of title 38, United States Code..
 (2)Debt reduction programSection 338B(b) of the Public Health Service Act (42 U.S.C. 254l–1(b)) is amended— (A)in paragraph (2), by striking and;
 (B)in paragraph (3), by striking the period and inserting ; and; and (C)by adding at the end the following new paragraph:
						
 (4)not be participating in the Department of Veterans Affairs Health Professionals Educational Assistance Program under chapter 76 of title 38, United States Code..
 (c)ConsultationIn carrying out the National Health Service Corps Program under subpart II of part D of title III of the Public Health Service Act (42 U.S.C. 254d et seq.), the Secretary of Health and Human Services shall consult with the Secretary of Veterans Affairs with respect to health professional shortage areas that are medical facilities of the Department of Veterans Affairs (including State homes, as defined in section 101(19) of title 38, United States Code).
 (d)Effective dateThe amendments made by this section shall take effect on the date that is 90 days after the date of the enactment of this Act.
			
